United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    No. 00-3531
                                    ___________

Chad Lynn Williams; Linda Williams,      *
                                         *
            Plaintiffs-Appellees,        *         Appeal from the United States
                                         *         District Court for the
                                         *         Western District of Arkansas
            v.                           *
                                         *
Dover Elevator Company; National         *          [UNPUBLISHED]
Elevator Inspection Services, Inc.,      *
                                         *
            Defendants-Appellees,        *
                                         *
Hartford Insurance Company,              *
                                         *
            Appellant.                   *


                            Submitted: May 17, 2001

                            Filed: September 12, 2001
                                   ___________

Before BOWMAN and BEAM, Circuit Judges, and KYLE, District Judge.1
                            _________


PER CURIAM.




      1
           The Honorable Richard H. Kyle, United States District Judge for the
District of Minnesota, sitting by designation.
       This is an appeal from an order of the District Court2 denying Appellant’s
Motion to Intervene. The District Court held that the motion, which was filed ten days
before trial, was untimely and would unduly prejudice the parties if granted. In
addition to the imminent trial date, the Court also noted that Appellant had been given
notice of the pendency of the matter several months prior to its motion. As framed by
the Appellant, the only issue for review is whether the District Court abused its
discretion in denying the Motion to Intervene. We have reviewed the proceedings
below and conclude that it did not. Accordingly, we affirm. See 8th Cir. R. 47B.



A true copy.

  ATTEST:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      2
         The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas.
                                          2